38 F.3d 1222NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Robert W. KEARNS, Plaintiff/Cross-Appellant,v.CHRYSLER CORPORATION, Defendant/Appellant,andAmerican Motors Corporation, Defendant.Robert W. KEARNS, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.Robert W. KEARNS, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION and Brown's Buick & Isuzu,Defendants-Appellees.
Nos. 93-1450, 93-1470, 93-1535, 94-1057.
United States Court of Appeals, Federal Circuit.
Dec. 1, 1993.

Before PLAGER, Circuit Judge.
ORDER
PLAGER, Circuit Judge.


1
Although it is less than clear exactly what Robert W. Kearns is requesting in his motions received November 18, 1993, we understand him to move for extensions of time to file his briefs in these cases due to his recent illness, and for an order staying litigation that is pending in various unspecified trial courts.  The Houston Inventors Association moves for leave to file an amicus brief in support of Kearns' position in appeal nos. 93-1450, -1470.


2
Kearns moves to sequence the briefs in his appeals before this court so that, in view of his pro se status and his ill health, he will be able to better present his cases.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Kearns' motion for an extension in appeal nos. 93-1450, -1470 is granted.  Kearns' brief, either formal or informal, is due within 45 days of the date of filing of this order.


5
(2) We treat Kearns' motion for an extension of time in appeal no. 93-1535 as a motion for reconsideration of the court's November 10, 1993 dismissal order.  The motion is granted;  the dismissal order is vacated;  the mandate is recalled;  and the appeal is reinstated.  Kearns' brief is due 40 days after his brief is filed in appeal nos. 93-1450, -1470.


6
(3) Kearns' motion for an extension in appeal no. 94-1057 is granted.  Kearns' brief is due 40 days after his brief is filed in appeal no. 93-1535.


7
(4) Kearns' motions for stays of other unspecified proceedings are denied.


8
(5) The motion for leave to file an amicus brief in appeal nos. 93-1450, -1470 is granted.  All amicus briefs in support of Kearns' position are due at the same time as Kearns' briefs are due.